Title: To Alexander Hamilton from Rufus King, 29 April 1797
From: King, Rufus
To: Hamilton, Alexander


London Ap. 29. 1797
Dear Sir
Unless greater attention is given to the procuring of the requisite evidence in the Cases of Capture than has yet been done, we shall ultimately meet with serious Losses, and give occasion to much Complaint.
The Sufferers depend on the Government, and the Government on the Sufferers, and thus that wh. shd. be done is omitted. I inclose to you a copy of notes wh. Mr. Gore & I made this morning upon this subject—he has sent a Copy to the Secy. of State—perhaps some Public Notice shd. be given on this subject.
Yrs. &c
Rufus King
Col. Hamilton
P.S. We are anxious to hear from Vienna—the last post brings intelligence to the 12. The armistice expired on the next day—if no treaty was concluded, a serious & decisive Battle must have been fought before this Date. Some people Suppose Buona Pane’s situation was critical, and very dangerous. The Check recd. by the French in the Tyrol has enabled a corps of Austrian to gain the Rear of Buona Parte’s Army.
